Title: From James Madison to Bushrod Washington, 14 October 1820
From: Madison, James
To: Washington, Bushrod


                
                    Dear Sir
                    Montpellier Ocr. 14 1820
                
                In fulfilment of my promise I return the letters to General Washington which you were so obliging as to forward to me. I should have done it sooner but that I had hoped to return at the same time the letters expected from Richmond. Will you permit me to recall your attention to the latter portion (which I believe will comprize the letters I could most wish to obtain) that the Chief Justice may not lose the opportunity of a recess for looking them up. Be assured always of my high esteem & my cordial respects
                
                    James Madison
                
            